DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 12, Applicant recites “a set assist torque pattern” based on gait state of a second leg. In the specification, Applicant merely recites that a torque pattern exists, and does not define how the apparatus would process/store data to determine a pattern of torque from the gait state of the user (Specification at Paragraph 0015). There is only mention that the processor can assist torque 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, Applicant recites “a set assist torque pattern” based on the gait state of a user’s second leg. In Applicant’s specification there is not definition of what constitutes a torque pattern, nor how many phases of a gait cycle must occur for a pattern to be established. Therefore, the scope of Applicant’s claim language regarding a “pattern” is unclear. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 13, 16, and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by JP5177070 B2 to Hidesuke (hereinafter “Hidesuke”).
Regarding claim 1, Hidesuke discloses a method of controlling a driving device of a walking assistance device, the method comprising (Fig. 1 controller 32; Paragraph 0012 “the controller described above moves the actuator [of the walking assistance device]” The actuator is taken to be the driving device of the assistance device.): 
	capturing, via a camera attached to a first leg of a user, a leg image of a second leg of the user (Fig. 1 camera 42; Paragraph 0008 “The camera is attached to the leg brace in an arrangement that allows the second leg to be photographed”); 
	determining a gait state of the second leg based on the leg image (Paragraph 0008 “the relative position of the foot of the second leg to the camera position [on user’s first leg] is calculated based on the image obtained by photographing the second leg”. Gait state is taken to mean the relative positions of the user’s legs.); 
	determining an assist torque value output to the first leg based on the gait state of the second leg (Fig. 1 controller 32, Fig. 3 markers M1-M4, Fig. ; Paragraphs 0028–0031 disclose that the controller acquires an image from the camera which contains the positions of markers M1-M4, and then the controller uses this information to generate position vectors corresponding to the foot, leg, and hip of the user. These positions are then compared to a stored initial fixed position to find delta V. Based on the delta V, the controller controls the actuator to regulate the patient’s gait.); and
controlling the driving device to output the assist torque value to the first leg (Fig. 1 controller 32 Paragraph 0021 “the controller 32 controls the actuator-equipped leg [first leg] brace to operate in coordination with the movement of the other [second] leg).  
Regarding claim 3, Hidesuke discloses the method of claim 1, and further discloses wherein the camera is an infrared camera or a thermal imaging camera (Paragraph 0041 “Furthermore, the camera may be a camera capable of photographing up to the infrared region.”).  
Regarding claim 13, Hidesuke discloses the method of claim 1, and further discloses wherein the determining of the assist torque value output to the first leg comprises: determining a gait state of the first leg based on the gait state of the second leg (Paragraph 0008 “controller that calculates the relative position of the second leg relative to the first leg relative to the foot position”. Examiner notes that knowing the relative positions of the user’s first and second legs would reveal the gait state of the user for both legs.); and determining the assist torque value output to the first leg based on the gait state of the first leg (Paragraph 0008 “first calculation, the relative position of the foot of the first leg to the camera position is calculated.” Paragraph 0011 discloses that the series of calculations are used to determine the assist torque to the first leg.).  
Regarding claim 16, Hidesuke discloses a walking assistance device for providing an assist torque to an ankle of a first leg of a user, the walking assistance device comprising (Fig. 1 walking assistance device 10, joint 20c; Paragraph 0019 “Each of the joints 20a, 20b, and 20c is provided with an encoder 21 for detecting an angle between links, and a motor (actuator) for rotating the links”): 
	a memory including a program for providing the assist torque (Fig. 1 controller 32; Paragraph 0026 “The fixed positions of the markers M1 to M4 on the user’s body are stored in the controller in advance. The controller also stores the initial fixed position of the leg brace relative to the left leg.” The assist torque requires the stored information to execute stored first, second, third, and fourth operations which result in assistive torque.); and 
	a processor configured to execute the program to (Fig. 1 controller 32; Paragraphs 0008 & 0011 disclose the controller executes mathematical first, second, third, and fourth operations based on image capture and determination of relative position of the user’s legs), 
	capture, via a camera attached to the first leg of the user, a leg image of a second leg of the user (Fig. 1 camera 42; Paragraph 0008 “The camera is attached to the leg brace in an arrangement that allows the second leg to be photographed”), 
	determine a gait state of the second leg based on the leg image (Paragraph 0008 “the relative position of the foot of the second leg to the camera position [on user’s first leg] is calculated based on the image obtained by photographing the second leg”. Gait state is taken to mean the relative positions of the user’s legs.), 
	determine an assist torque value output to the first leg based on the gait state of the second leg (Fig. 1 controller 32, Fig. 3 markers M1-M4, Fig. ; Paragraphs 0028–0031 disclose that the controller acquires an image from the camera which contains the positions of markers M1-M4, and then the controller uses this information to generate position vectors corresponding to the foot, leg, and hip of the user. These positions are then compared to a stored initial fixed position to find delta V. Based on the delta V, the controller controls the actuator to regulate the patient’s gait.), and 
	control a driving device to output the assist torque value to the first leg such that the driving device provides the assist torque to the ankle of the first leg of the user (Fig. 1 controller 32 Paragraph 0021 “the controller 32 controls the actuator-equipped leg [first leg] brace to operate in coordination with the movement of the other [second] leg; Paragraph 0019 “Each of the joints 20a, 20b, and 20c [ankle joint] is provided with an encoder 21 for detecting an angle between links, and a motor [actuator] for rotating the links”).  
Regarding claim 17,  Hidesuke discloses a walking assistance device for assisting walking of a user, the walking assistance device comprising (Fig. 1 walking assistance device 10): 
	a camera configured to attach to a first leg of the user such that the camera is configured to capture a leg image of a second leg of the user (Fig. 1 camera 42; Paragraph 0008 “The camera is attached to the leg brace in an arrangement that allows the second leg to be photographed”); 
	a processor configured to (Fig. 1 controller 32; Paragraphs 0008 & 0011 disclose the controller executes mathematical first, second, third, and fourth operations based on image capture and determination of relative position of the user’s legs), 
	determine a gait state of the second leg based on the leg image (Paragraph 0008 “the relative position of the foot of the second leg to the camera position [on user’s first leg] is calculated based on the image obtained by photographing the second leg”. Gait state is taken to mean the relative positions of the user’s legs.), and  37Atty. Dkt. No. 9587SI-000378-US 
	determine an assist torque value to output to the first leg based on the gait state of the second leg (Fig. 1 controller 32, Fig. 3 markers M1-M4, Fig. ; Paragraphs 0028–0031 disclose that the controller acquires an image from the camera which contains the positions of markers M1-M4, and then the controller uses this information to generate position vectors corresponding to the foot, leg, and hip of the user. These positions are then compared to a stored initial fixed position to find delta V. Based on the delta V, the controller controls the actuator to regulate the patient’s gait.); and 
	a driving device configured to generate an assist torque having the assist torque value (Fig. 1 joints 20a, 20b, and 20c; Paragraph 0019 “Each of the joints 20a, 20b, and 20c is provided with an encoder 21 for detecting an angle between links, and a motor (actuator) for rotating the links”.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hidesuke in view of US20130258044 to LaCroix (hereinafter “LaCroix”).
Regarding claim 2, Hidesuke discloses the method of claim 1, but does not disclose wherein the camera is a multi-view camera and the capturing of the leg image comprises capturing, via the multi-view camera, a plurality of leg images generating the leg image by merging the plurality of leg images. However, LaCroix demonstrates it was known in the art before the effective filing date of the claimed invention to use a multi-view camera to capture multiple images (abstract “a camera with multiple lenses”; Paragraph 0049 “multiple images taken simultaneously in this invention”; Paragraph 0012 “the images from the multiple sensors in the camera are summed or averaged electronically to produce a single final merged image.).
	Therefore, it would have been obvious to one having ordinary skill in the art to use a camera with multiple lenses, as taught by LaCroix, in order to provide a more detailed and accurate image (Abstract; Paragraphs 0012 & 0049).
Claims 5-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hidesuke in view of US20200146397A1 to Coupe et al. (hereinafter “Coupe”).
Regarding claim 5, Hidesuke discloses the method of claim 1, but does not disclose wherein the determining of the gait state of the second 34Atty. Dkt. No. 9587SI-000378-US leg comprises detecting, in the leg image, a ground and the second leg; and determining the gait state of the second leg based on the ground and the second leg in the leg image. However, Coupe demonstrates it was known in the art before the effective filing date of the claimed invention to determine gait state of a second leg via detecting the ground and a leg (sensor interface surface 108, camera 116; Paragraphs 0057 discloses the camera captures the shoe [foot] of an individual as it comes into contact with the sensor surface which Examiner takes to be the ground. Either foot can be the “second leg”; Paragraph 0057 discloses that the captured images are used 
	Therefore, it would have been obvious to one having ordinary skill in the art to take a picture of both the ground and a user’s leg to determine gait state, as taught by Coupe, in order to provide information about how the user’s foot makes contact with the ground (Paragraph 0057). 
Regarding claim 6, Hidesuke in view of Coupe discloses the method of claim 5, but Hidesuke does not disclose wherein the determining of the gait state of the second leg based on the ground and the second leg in the leg image comprises: determining the gait state of the second leg based on an angle between the ground and the second leg in the leg image. However, Coupe demonstrates it was known in the art before the effective filing date of the claimed invention to determine gait state based on an angle between the ground and a user’s leg (Fig. 7A; Paragraph 0057 discloses that varying angles of the foot are determined via a combination of the camera images and the principle of critical angle index reflection; Paragraph 0070 discloses that angle of the shoe relative to the ground is determined).
	Therefore, it would have been obvious to one having ordinary skill in the art to use an angle between the ground and a user’s leg to determine gait state, as taught by Coupe, in order to provide   information about how the user’s leg is oriented with respect to the ground (Paragraph 0070).
Regarding claim 7, Hidesuke in view of Coupe discloses the method of claim 5, but Hidesuke does not disclose wherein the determining of the gait state of the second leg based on the ground and the second leg in the leg image comprises: determining a position of the second leg in the leg image; and determining the gait state based on the position of the second leg in the leg image. However, Coupe demonstrates it was known in the art before the effective filing date of the claimed invention to determine gait state based on the position of a leg in an image (camera 116 captures image of second leg. The image(s) reveal the position of the leg at each capture; Paragraph 0057 discloses that the 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an image of a user’s leg to determine gait state, as taught by Coupe, in order to provide information about a traction profile of the user (Paragraph 0059). 
Regarding claim 8, Hidesuke in view of Coupe discloses the method of claim 7, and Hidesuke further discloses wherein the determining of the gait state based on the position of the second leg in the leg image comprises: determining a relative position of the second leg with respect to at least two feature positions (Paragraph 0011 discloses an initial fixed position which Examiner takes to be a first feature position; Paragraph 0024 discloses a right foot control point Pr which Examiner takes to be a second feature position); determining a degree of process of a gait cycle based on the relative position (Paragraph 0011 discloses the initial fixed position is used for the correction calculation, which uses relative position of the foot and second leg. Paragraph 0024 discloses Pr represents the position of the right foot. Position of the foot and second leg would naturally determine the degree of process for a gait cycle); and determining the gait state based on the degree of process of the gait cycle (Paragraph 0011 & 0024; The gait state would naturally flow from knowing the positions of the foot and leg). 
Regarding claim 9, Hidesuke in view of Coupe discloses the method of claim 7, and Hidesuke further discloses wherein the determining of the gait state based on the position of the second leg in the leg image comprises: determining whether the second leg has passed a threshold position in a set direction based on the position of the second leg in the leg image (Paragraph 0030 discloses a predetermined threshold value regarding the initial fixed position of the user’s second leg. The variable ΔV represents deviation in a forward or backward direction of the second leg compared to the initial fixed position of the second leg); and 35Atty. Dkt. No. 9587SI-000378-USdetermining the gait state to be a target gait state in response to the second leg passing the threshold position in the set direction (Paragraph 0030 discloses that if ΔV 
Regarding claim 10, Hidesuke in view of Coupe discloses the method of claim 9, and Hidesuke further discloses wherein the determining of the assist torque value output to the first leg comprises: 
determining the assist torque value for push-off of the first leg in response to the gait state of the second leg being the target gait state (Paragraph 0030 discloses the controller 32 controls the motor of the leg brace 12 to correct the left foot/right foot vector with the displacement amount. Examiner takes controlling motor of the leg brace to be the controller determining the proper torque for push-off).  
Regarding claim 11, Hidesuke in view of Coupe discloses the method of claim 9, and Hidesuke further discloses wherein the determining of the assist torque value output to the first leg comprises: determining the assist torque value for dorsiflexion of the first leg in response to the gait state of the second leg being the target gait state (Fig. 1 ankle joint 20c, plantar link 18, lower leg link 16; Paragraph 0019 “The motor of the ankle joint 20 c rotates the plantar link 18 relative to the lower leg link 16.” Examiner notes that rotation of the ankle joint would result in dorsiflexion of the leg when the plantar link moves upward resulting in a flexing of the toes toward the shin. Paragraph 0030 discloses the controller 32 controls the motor (20c) of the leg brace 12 to correct the left foot/right foot vector with the displacement amount based on the second leg).  
Regarding claim 14, Hidesuke discloses the method of claim 13, but does not disclose wherein the determining of the gait state of the first leg comprises:  36Atty. Dkt. No. 9587SI-000378-USacquiring a pressure value from at least one pressure sensor attached to the first leg, and determining the gait state of the first leg based on the pressure value and the gait state of the second leg. However, Coupe demonstrates it was known in the art before the effective filing date of the claimed invention to use a pressure sensor attached to a user’s leg to determine gait state based on pressure and gait state of the second leg (Paragraph 0072 discloses a pressure sensor in the shoe which is attached to both legs; Paragraphs 0072 & 0076 disclose 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use pressure sensor information to determination gait state, as taught by Coupe, in order to provide information about pressure distribution of the foot over time with respect to the ground (Paragraph 0076). 
Regarding claim 15, Hidesuke discloses the method of claim 1, but not disclose a non-transitory computer-readable medium comprising computer readable instructions. However, Coupe demonstrates it was known in the art before the effective filing date of the claimed invention to use a computer readable medium (Paragraph 0047 discloses that any parts of the invention may be implemented via “non-transitory tangible computer readable or computer usable storage media” and “may be implemented in one or more computer systems or other processing systems.” The functions of determining gait state via imaging and providing torque assistance of Hidesuke could easily be transferred to directions implemented for reading by a computer, since the controller of Hidesuke already provides directives and processing power to carry out the calculations.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a non-transitory computer-readable medium, as taught by Coupe, in order to allow the functions of the method to be carried out remotely (i.e. user being observed in a clinical setting). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hidesuke in view of US20190314185A1 Yuge et al. (hereinafter “Yuge”).
Regarding claim 12, Hidesuke discloses the method of claim 1, but does not disclose wherein the determining of the assist torque value output to the first leg comprises: determining the assist torque value from a set assist torque pattern based on the gait state of the second leg. However, Yuge demonstrates it was known in the art before the effective filing date of the claimed invention to use an assist pattern based on a user’s leg to generate torque (Fig. 4; Paragraph 0053 “with reference to the basic movement pattern [one gait cycle] indicated by a polygonal line in FIG. 4, rotational driving (angular velocities and torques) provided by the drive motor 30. Reference to a basic movement pattern is interpreted to be the target gait of the second leg, because the second leg is functioning normally.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a torque assist pattern, as taught by Yuge, in order to ensure the wearer walks with a gait consistent with the time-series ankle joint angles in a gait cycle represented by a basic movement pattern (Paragraph 0054). 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: If Applicant were to include the subject matter of claim 4 into claims 1, 16, and 17, then this would define over the prior art, since there is no motivation nor suggestion to adjust the images taken by the camera in Hidesuke. Hidesuke discloses a walking assistance apparatus which relies on markers and mathematical calculations based on image to assist a user in achieving a proper gait (Hidesuke at Abstract, Fig. 1, Paragraph 0011). The apparatus of Hidesuke does not rely on relative information (i.e. an image that needs to be adjusted), but rather relies upon magnitudinal data in the form of position vectors taken from the markers in images. Thus there is no need to adjust the images of Hidesuke, and doing so would not enhance the functionality of Hidesuke in any manner. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure regarding gait assistance devices and methods of observing gait state of a user:  US-10716494-B2 to Kim; US-10639170-B2 to Seo; US-10576619-B2 to Shim; US-20180235831-A1 to Jang; US-20180146890-A1 to Kim; US-20170027803-A1 to Agrawal; US-20190343707-A1 to Riener; US-9642572-B2 to Mahfouz; US-20170202724-A1 to De Rossi; and US-20100324699-A1 to Herr.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MARGARET M LUARCA/Primary Examiner, Art Unit 3785